     Case: 1:19-cv-05416 Document #: 11 Filed: 10/07/19 Page 1 of 1 PageID #:54

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Commodity Futures Trading Commission
                                                Plaintiff,
v.                                                             Case No.: 1:19−cv−05416
                                                               Honorable Andrea R. Wood
Yukom Communications Ltd., et al.
                                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 7, 2019:


       MINUTE entry before the Honorable Andrea R. Wood: Plaintiff's Motion for
extension of time [9] is granted. The parties to file their initial joint status report by
12/13/2019. The motion presentment date of 10/8/2019 is stricken; parties need not
appear. Initial status hearing set for 10/15/2019 remains firm. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
